Citation Nr: 0409830	
Decision Date: 04/15/04    Archive Date: 04/21/04

DOCKET NO.  03-27 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for benefits under the laws administered by the 
Department of Veterans Affairs (VA).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from an April 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Manila, the Republic of 
the Philippines (the RO).   

Procedural History

In December 2001, the RO received a claim of entitlement to 
service connection for residuals of malaria and non-service 
connected pension from S.S.G.  In March 2002 the RO determined 
that S.S.G. had no creditable service for VA purposes.  S.S.G., 
who died in January 2002, will hereinafter be referred to as the 
decedent.  

The appellant is the widow of the decedent.  In March 2003, the RO 
received the appellant's claim for VA death benefits.  The April 
RO 2003 rating decision denied the claim based on the decedent's 
lack of qualifying service in the Armed Forces of the United 
States.  The appellant disagreed with the April 2003 rating 
decision and initiated this appeal.  The appeal was perfected by 
the timely submission of the appellant's substantive appeal (VA 
Form 9) in September 2003.

For good cause shown, namely the appellant's age, her motion for 
advancement on the Board's docket was granted.  See 38 U.S.C.A. § 
7107(a) (West 2002); 38 C.F.R. § 20.900(c) (2003).

The Board has found that the development of additional evidence is 
necessary prior to rendering a decision.  The case is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the appellant if further action by her is required. 




REMAND

The appellant seeks entitlement to VA benefits.  Essentially, she 
contends that the decedent served in the Philippine Army during 
World War II and, that based on such service, the decedent served 
in the Armed Forces of the United States for the purposes of 
eligibility for VA benefits.  The appellant further contends that 
based on the decedent's eligibility for VA benefits, the 
appellant, as the surviving spouse of the decedent, would be 
eligible for VA benefits.

For reasons explained immediately below, the Board believes that a 
remand is in order.

Reasons for remand

The decedent, and now the appellant, have alleged that the 
decedent had qualifying service from September 1941 to June 1946.  
In August 2001, the RO submitted a request for service 
verification to the National Personnel Records Center (NPRC).  The 
NPRC responded that there was no record of service for the 
decedent.  

However, a review of the information submitted to the NPRC 
indicates that the search was conducted with the decedent's first 
and last names inverted (i.e. G.S.S. rather than the correct 
S.S.G.).  The claims folder does not indicate any additional 
attempts to verify decedent's service using his correct name.  
Therefore, the NPRC should be furnished with the decedent's 
properly ordered first and last names and verification of the 
alleged period of service should be again requested.  
See 38 C.F.R. § 3.203 (2003).

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  The VBA should provide the NPRC with the decedent's 
appropriately ordered first and last names Verification of the 
claimed period of service should again be attempted.  The response 
of NPRC should be associated with the claims folder.

2.  After undertaking any additional development it deems to be 
necessary, VBA should readjudicate the claim.  If the claim 
remains denied, VBA should issue a supplemental statement of the 
case, and the appellant and her representative should be allowed 
an appropriate period of time for response.  Thereafter, the 
claims folder should be returned to the Board for further 
appellate review if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be handled 
in an expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) [to be 
codified at 38 U.S.C. §§ 5109B, 7112].




	                  
_________________________________________________
Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





